NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CESAR GRANADOS-MENDES,                    No.    18-70904

                Petitioner,                     Agency No. A202-099-302

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**


Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Julio Cesar Granados-Mendes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ decision dismissing his appeal from

an immigration judge’s decision denying a continuance and ordering him removed.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance and review de novo questions of law. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not err or abuse its discretion in denying for failure to show

good cause Granados-Mendes’s motion for a continuance to allow United States

Citizenship and Immigration Services to adjudicate his application for Deferred

Action for Childhood Arrivals (“DACA”). See 8 C.F.R. § 1003.29. The agency

properly reasoned that his request for DACA is a collateral matter that he did not

require a continuance to pursue. See Regents of the Univ. of Cal. v. U.S. Dep’t of

Homeland Sec., 908 F.3d 476, 490 (9th Cir. 2018) (deferred action under DACA is

an exercise of prosecutorial discretion by the Department of Homeland Security);

cf. Ahmed, 569 F.3d at 1014 (8 C.F.R. § 1003.29 requires IJ to make some inquiry

into whether good cause exists; abuse of discretion found where record did not

indicate IJ “gave any consideration at all to whether good cause existed for the

continuance”).

      Granados-Mendes’s contention that the agency did not consider the proper

factors in denying the continuance is not supported. See Mendez-Castro v.

Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (the agency applies the correct legal

standard where it expressly cites and applies relevant case law).

      We are not persuaded by Granados-Mendes’s contention that the agency

should reevaluate its decision under Matter of L-A-B-R-, 27 I. & N. Dec. 405 (AG


                                         2                                    18-70904
2018), where a grant of DACA would not have materially affected the outcome of

his removal proceedings. See 27 I. & N. Dec. at 413; Regents of the Univ. of Cal.,

908 F.3d at 486 (DACA is a revocable decision by the government not to remove

an otherwise removable person).

      Respondent’s motion to take judicial notice (Docket Entry No. 15) is denied.

      PETITION FOR REVIEW DENIED.




                                         3                                  18-70904